DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Note
Following the Advisory Action of 3/23/2021, Applicant indicated terminal disclaimers would be filed to overcome the Double Patenting rejections and also agreed to amend the claims to overcome the remaining rejections. In addition, the amendments would resolve the priority issues raised in the previous Office Action.
The 35 U.S.C. 103 rejections over Valls (WO 2013/16758 and WO 2013/167628) are withdrawn in view of the Examiner’s Amendments below. The Double Patenting rejection over U.S. Patents 9,802,387 and 10,173,290, and the provisional Double Patenting rejection over Application No. 14/733,519 are withdrawn in view of the terminal disclaimers filed 4/22/2021.
Terminal Disclaimer
The terminal disclaimer filed on 4/22/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,173,290 and Application No. 14/733,519 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Authorization for this examiner’s amendment was given in an interview with Mr. Kyu Min on 4/29/2021.
The application has been amended as follows:
Amend Claim 27 as follows:
“A Fe-based welding feedstock material comprising Fe and, in wt. %:
B: 0.7 to 0.9;
Mo: 0.91 to 1.1[[2.0]];
Nb: 3.03 to 3.7;
Cr: 14.11 to 14.5;
Ti: 0.35 to 0.6;
V: 0.38 to 0.56;
C: 0.8 to 1.0;
Mn: 0.83 to 1.31; and
Si: 0.35 to 0.59,
wherein the welding feedstock material is configured to form a matrix and a liquid, wherein the liquid has a minimum carbon level of about 0.5 wt. % or greater.”

Claim 30: Replace existing claim with: “The Fe-based welding feedstock material of claim 27, wherein the matrix is characterized by having a maximum grain boundary formation temperature gap of about 80K.”
Claim 31: Replace existing claim with: “The Fe-based welding feedstock material of claim 27, wherein the matrix is characterized by having a maximum grain boundary formation temperature gap of about 50K.”
Claim 32: Replace existing claim with: “The Fe-based welding feedstock material of claim 27, wherein the matrix is characterized by having a maximum grain boundary formation temperature gap of about 0K.”
Claim 33: Replace existing claim with: “The Fe-based welding feedstock material of claim 27, wherein the matrix is characterized by having a maximum eutectic carbide/boride phase fraction of 15 mole %.”
Claim 34: Replace existing claim with: “The Fe-based welding feedstock material of claim 27, wherein the minimum carbon level of the liquid is about 0.5 wt. %.”
Claim 35: Replace existing claim with: “The Fe-based welding feedstock material of claim 27, wherein the minimum carbon level of the liquid is about 0.7 wt. % or greater.”
Claim 36: Replace existing claim with: “The Fe-based welding feedstock material of claim 27, wherein the minimum carbon level of the liquid is about 0.9 wt. % or greater.”
Claim 37: Replace existing claim with: “The Fe-based welding feedstock material of claim 27, wherein the matrix has both borides and carbides and is characterized by having carbides which are thermodynamically stable at a temperature equal to or greater than 80K below a liquidus temperature of the matrix.”
Allowable Subject Matter
Claims 27-45 are allowed.
The following is an examiner’s statement of reasons for allowance: Reasons for allowance were given in the previous Office Action of 2/5/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOBEI WANG whose telephone number is (571)270-5705.  The examiner can normally be reached on M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOBEI WANG/Primary Examiner, Art Unit 1784